Citation Nr: 0006621	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  99-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for or payment of unauthorized 
medical expenses at St. Charles Medical Center on September 
19, 1998 and continued admission at Woodland Park Hospital on 
September 29, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran's wife and daughter


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


FINDINGS OF FACT

1.  The veteran had active duty from September 1949 to 
December 1952.

2.  On March 7, 2000, the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs (VA) 
Regional Office, in Portland, Oregon that the veteran died on 
November [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999). 



ORDER

The appeal is dismissed.




		
      Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

